NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


CLETURS SMITH,                                )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-2442
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.

Cleturs Smith, pro se.



PER CURIAM.

             Affirmed.



KELLY, SALARIO, and BADALAMENTI, JJ., Concur.